Title: To George Washington from John Mitchell, 20 October 1778
From: Mitchell, John
To: Washington, George


          
            Sir
            Philada 20th Octr 1778
          
          I had the honor of writing you last week by Express. I have since seen a Chariot wch I believe wou’d do for a Traveling Carriage for Mrs Washington. it is Mrs Montgomery’s, is in tolerable good order, has a box wch can be taken off, the Harness pretty good, a proper Saddle for a Postillion &c., the price is £750—what wou’d be Necessary to make it compleat wou’d cost about £75 more—I have ingaged the prefferance of it for your Excellency—if you think it will Answer your purpose—it is the best to be got here, and as reasonable as can be expected from the very extravagent price of every article & the folly of people in General giving into those prices—wch seems to encrease every day, where it will end God knows.
          
          
          
          Your Excellency will oblige me by your determination by the return of the Express—hope the Trunks &c. has got safe & pleases you—I have sent to York Town & Carlisle to procure a Bear Skin for you, but have not yet been able to procure one—nothing will give me greater pleasure then to have an Opportunity of serving your Excellency in every thing in my power I beg your excuse for this Letter as I am Obliged to write in great heast, being surounded with people—I have the honor to be with great respect Your Excellencys Most obedt & most hume Servant
          
            Jno. Mitchell
          
        